EXHIBIT 10.16

 

Privé et Confidentiel

 

Le 30 Novembre 2007

--------------------------------------------------------------------------------

 

 

CXR ANDERSON JACOBSON S.A.S.

(1)

 

(le Constituant)

 

 

 

 

 

GVEC RESOURCE IV INC.

(2)

 

(l’Agent Administratif)

 

 

 

 

 

et

 

 

 

 

 

LES PRETEURS

(3)

 

--------------------------------------------------------------------------------

 

CONVENTION DE NANTISSEMENT DE
FONDS DE COMMERCE

--------------------------------------------------------------------------------

 

[g307291lmi001.jpg]

 

--------------------------------------------------------------------------------


 

Sommaire

 

Article

 

Page

 

 

1

Définitions - Interprétation

1

 

 

 

2

Nantissement du Fonds de Commerce

3

 

 

 

3

Désignation du Fonds de Commerce nanti

3

 

 

 

4

Enregistrement et frais

4

 

 

 

5

Déclarations et garanties

4

 

 

 

6

Engagements du Constituant

6

 

 

 

7

Assurances

7

 

 

 

8

Durée

8

 

 

 

9

Réalisation du nantissement

8

 

 

 

10

Notifications

9

 

 

 

11

Dispositions générales

9

 

 

 

12

Successeurs et Ayants-Droit

9

 

 

 

13

Loi applicable et attribution de juridiction

10

 

 

 

Annexe 1 Les Prêteurs

11

 

 

 

PAGE DE SIGNATURE

12

 

 

--------------------------------------------------------------------------------


 

ENTRE LES SOUSSIGNES :

 

(1)                        CXR ANDERSON JACOBSON, société par actions simplifiée
au capital social de 1.350.000 euros, dont le siège social est situé rue de
l’Ornette 28140 Abondant, France, immatriculée au Registre du Commerce et des
Sociétés de Dreux sous le numéro unique d’identification 785 754 706,
représentée par la personne identifiée en page de signature des présentes
(ci-après dénommée le « Constituant ») ;

 

(2)                        GVEC RESOURCE IV INC., international business company
de droit des Iles Vierges Britanniques, dont le siège social est situé au
Walkers (BVI) Limited, Walkers Chambers, PO Box 92, Road Town, Tortola, Iles
Vierges Britanniques, immatriculée sous le numéro 1027282, représentée par la
personne identifiée en page de signature des présentes, agissant tant en son nom
propre qu’au nom et pour le compte des Prêteurs (l’« Agent Administratif ») ; et

 

(3)                        Chacun des prêteurs au titre de la Convention de
Crédit (tel que ce terme est défini ci-dessous) identifié en Annexe 1 des
présentes, ainsi que ses successeurs, cessionnaires et ayants-droit, représenté
par l’Agent Administratif (collectivement, les « Prêteurs »).

 

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

 

(A)                    Aux termes d’une convention de crédit de droit
Californien (Etats-Unis d’Amérique), intitulée “Credit Agreement” en date du
même jour (ou aux alentours de cette date) que la présente Convention (telle
qu’elle pourrait être, le cas échéant, amendée, modifiée ou complétée
ultérieurement étant ci-après dénommée la « Convention de Crédit »), conclue
entre, notamment, GVEC Resource IV Inc. en qualité d’Arrangeur et d’Agent
Administratif, les Prêteurs en qualité de prêteurs et Emrise Corporation
(désignée ci-dessous) ainsi que certaines de ses filiales en qualité
d’emprunteurs (les « Emprunteurs »), les Prêteurs ont consenti aux Emprunteurs
une ouverture de crédit pour un montant maximum en principal de vingt-trois
millions de dollars américains (23.000.000 USD).

 

(B)                      La société Emrise Corporation détient 100% du capital
social du Constituant.

 

(C)                      Aux termes de la Garantie (tel que ce terme est défini
ci-dessous), certaines filiales de la société Emrise Corporation dont le
Constituant ont accepté chacun de garantir l’exécution des obligations de
paiement des Emprunteurs au Bénéficiaire au titre de la Convention de Crédit
(défini ci-dessous sous le terme « Obligations Garanties »).

 

(D)                     Le Constituant s’est ainsi engagé à consentir au
Bénéficiaire pour sûreté et garantie du paiement de toutes sommes dues par lui
au titre des Obligations Garanties, dans les conditions prévues par les
présentes, un nantissement de premier rang sur son fonds de commerce (ci après
la “Convention”). Le Bénéficiaire a désigné, au titre de l’article 2328-1 du
Code civil, l’Agent Administratif pour l’inscription, la gestion et la
réalisation de toute sûreté réelle consentie par le Constituant afin de garantir
le paiement par le Constituant des Obligations Garanties.

 

CECI AYANT ETE EXPOSE, IL A ETE CONVENU CE QUI SUIT :

 


1                       DÉFINITIONS - INTERPRÉTATION


 


1.1               DÉFINITIONS


 

Pour l’application de la présente Convention, sauf stipulation contraire, les
termes et expressions commençant par une majuscule auront la signification qui
leur est attribuée ci-dessous et, à défaut d’y être définis, ils auront la
signification qui est attribuée à leur traduction anglaise dans la Convention de
Crédit :

 

« Agent Administratif » a la signification donnée dans l’énoncée des parties à
la présente Convention ;

 

« Arrangeur » désigne la société GVEC Resource IV Inc. ainsi que ses
successeurs, cessionnaires et ayants-droit au titre de la Convention de Crédit ;

 

--------------------------------------------------------------------------------


 

« Annexe » désigne l’une quelconque des annexes à la Convention ;

 

« Article » désigne l’un quelconque des articles de la Convention ;

 

« Bénéficiaire » désigne collectivement l’Agent Administratif, l’Arrangeur et
les Prêteurs ainsi que leurs successeurs, cessionnaires et ayants-droit
respectifs ;

 

« Cas de Réalisation » désigne le défaut d’exécution par le Constituant de l’une
quelconque de ses obligations au titre de la Garantie ;

 

« Convention » désigne le présent acte de nantissement de Fonds de Commerce, y
compris ses annexes, tel qu’il pourrait être amendé, modifié ou complété
ultérieurement ;

 

« Droits de Propriété Intellectuelle » désigne les brevets d’invention, les
licences, les marques, les dessins et modèles industriels, et généralement tous
les droits de propriété intellectuelle (à l’exception toutefois du nom
commercial) y compris les droits d’exploitation de logiciel, qui sont attachés
au Fonds de Commerce;

 

« Emrise Corporation » désigne Emrise Corporation, société régie par le droit de
l’Etat du Delaware (Etats-Unis d’Amérique) dont les bureaux principaux sont
situés au 9485 Haven Avenue, Suite 100, Rancho Cucamonga, California, 91370,
Etats-Unis d’Amérique ;

 

« Fonds de Commerce » signifie le fonds de commerce du Constituant ou un ou
plusieurs éléments et droits le composant (y compris, le cas échéant, les
éléments et droits ultérieurement incorporés dans l’assiette du nantissement),
nantis en faveur du Bénéficiaire, au titre de la Convention et tels que désignés
à l’Article 3 ci-dessous, intitulé « Désignation du Fonds de Commerce nanti » ;

 

« Garantie » désigne la convention en date du même jour (ou aux alentours de
cette date) que la présente Convention conclue entre, notamment le Constituant
et certaines filiales de la société Emrise Corporation, au titre de laquelle ils
ont octroyé en faveur de l’Arrangeur, l’Agent Administratif et les Prêteurs une
garantie aux obligations de paiement des Emprunteurs au titre de la Convention
de Crédit ;

 

« Nantissement » désigne le nantissement du Fonds de Commerce créé au profit du
Bénéficiaire aux termes de la Convention ;

 

« Obligations Garanties » désigne toutes les obligations de payer toutes sommes
présentes ou futures (qu’elles soient certaines ou conditionnelles), tant en
principal, qu’en intérêts, intérêts de retard, commissions, pénalités, frais,
charges, taxes et tous autres accessoires dues par les Emprunteurs envers le
Bénéficiaire au titre de la Convention de Crédit et faisant l’objet des
engagements du Constituant aux termes de la Garantie (étant entendu que
l’intention des parties à la présente Convention est que ce terme corresponde au
terme « Guaranteed Obligations » tel que défini à la Garantie) ; et

 

« Parties » désigne collectivement le Constituant et le Bénéficiaire.

 


1.2               SAUF STIPULATION CONTRAIRE, DANS LA CONVENTION :


 


1.2.1      LES TITRES ATTRIBUÉS AUX ARTICLES ET ANNEXES ONT POUR SEUL BUT D’EN
FACILITER LA LECTURE ET NE SAURAIENT AVOIR D’INFLUENCE SUR SON INTERPRÉTATION ;


 


1.2.2      LES TERMES DÉFINIS À L’ARTICLE 1.1 POURRONT ÊTRE EMPLOYÉS
INDIFFÉREMMENT AU SINGULIER OU AU PLURIEL LORSQUE LE SENS OU LE CONTEXTE
L’EXIGERONT ;


 


1.2.3      TOUTES LES RÉFÉRENCES FAITES À UNE PERSONNE COMPRENNENT SES
SUCCESSEURS, AYANTS-DROIT ET AYANTS-CAUSE OU TOUTE AUTRE PERSONNE VENANT AUX
DROITS ET OBLIGATIONS DE CETTE PERSONNE, DE QUELQUE MANIÈRE QUE CE SOIT ;

 

2

--------------------------------------------------------------------------------


 


1.2.4      LES RENVOIS À UNE CONVENTION OU AUTRE DOCUMENT COMPRENNENT SES
ANNEXES AINSI QUE LES MODIFICATIONS OU AVENANTS DONT LA CONVENTION OU LE
DOCUMENT A FAIT L’OBJET ;


 


1.2.5      TOUTE RÉFÉRENCE À UNE CRÉANCE EST RÉPUTÉE INCLURE LES DROITS
ACCESSOIRES QUI Y SONT ATTACHÉS ; ET


 


1.2.6      LES RÉFÉRENCES HORAIRES FONT RÉFÉRENCE AUX HEURES DE PARIS.


 


2                       NANTISSEMENT DU FONDS DE COMMERCE


 

Pour sûreté du paiement et de l’exécution complet et à bonne date des
Obligations Garanties, le Constituant affecte, par la Convention, le Fonds de
Commerce en nantissement au profit du Bénéficiaire, conformément aux
dispositions des articles L.142-1 et suivants du Code de commerce et des
dispositions réglementaires du Code de commerce afférentes à ces articles, et
consent, en tant que de besoin, à ce que ce Nantissement soit dès à présent
inscrit auprès du greffe du Tribunal de commerce de Dreux. A compter de
l’accomplissement des formalités prévues à l’Article 4.1, le Nantissement
constituera une sûreté de premier rang grevant le Fonds de Commerce en faveur du
Bénéficiaire.

 


3                       DÉSIGNATION DU FONDS DE COMMERCE NANTI


 


3.1               LE CONSTITUANT AFFECTE EN NANTISSEMENT SON FONDS DE COMMERCE,
LEQUEL CONSISTE TANT EN FRANCE QU’À L’ÉTRANGER, DIRECTEMENT OU INDIRECTEMENT,
POUR SON COMPTE OU LE COMPTE DE TIERS :


 

(A)              L’IMPORTATION, L’EXPORTATION, L’ACHAT, LA VENTE, LA LOCATION,
L’INSTALLATION, L’ENTRETIEN ET LA RÉPARATION DE TOUTES MARCHANDISES, APPAREILS
ET ÉQUIPEMENTS DANS LE DOMAINE DE L’INFORMATIQUE ET DE SES ANNEXES AINSI QUE LA
COMMERCIALISATION DES FOURNITURES AFFÉRENTES ;

 

(B)             ET, PLUS GÉNÉRALEMENT, TOUTES OPÉRATIONS COMMERCIALES,
INDUSTRIELLES OU FINANCIÈRES, MOBILIÈRES OU IMMOBILIÈRES, POUVANT SE RATTACHER
DIRECTEMENT OU INDIRECTEMENT À SON OBJET SOCIAL OU À TOUS OBJETS SIMILAIRES OU
CONNEXES OU SUSCEPTIBLES D’EN FACILITER L’EXPLOITATION OU LE DÉVELOPPEMENT AINSI
QUE LA PARTICIPATION DE LA SOCIÉTÉ PAR TOUS MOYENS, À TOUTES ENTREPRISES OU
SOCIÉTÉS, CRÉÉES OU À CRÉER, POUVANT SE RATTACHER À SON OBJET SOCIAL, NOTAMMENT
PAR VOIE DE CRÉATION DE SOCIÉTÉS NOUVELLES, D’APPORT, FUSION, COMMANDITE,
SOUSCRIPTION, ACHAT DE TITRES OU DROITS SOCIAUX, ALLIANCE, SOCIÉTÉ EN
PARTICIPATION OU GROUPEMENT D’INTÉRÊT ÉCONOMIQUE.

 


3.2               LEDIT FONDS DE COMMERCE AINSI NANTI COMPREND TOUT CE QUI PEUT
LÉGALEMENT Y ÊTRE COMPRIS AUX TERMES DE L’ARTICLE L.142-2 DU CODE DE COMMERCE, À
SAVOIR, NOTAMMENT :


 

(A)              L’ENSEIGNE, LA CLIENTÈLE ET L’ACHALANDAGE Y ÉTANT ATTACHÉS ;

 

(B)             LE MOBILIER COMMERCIAL ET INDUSTRIEL, LE MATÉRIEL ET L’OUTILLAGE
ET L’ÉQUIPEMENT SERVANT À SON EXPLOITATION ;

 

(C)              LES NOMS COMMERCIAUX, LES BREVETS D’INVENTION ET LICENCES, LES
MARQUES DE FABRIQUE ET DE COMMERCE Y COMPRIS LES DROITS DE PROPRIÉTÉ
INTELLECTUELLE, LES DESSINS ET MODÈLES, ET PLUS GÉNÉRALEMENT, TOUS LES ÉLÉMENTS
INCORPORELS ET DROITS DE PROPRIÉTÉ INDUSTRIELLE, INTELLECTUELLE, LITTÉRAIRE OU
ARTISTIQUE QUI SONT ATTACHÉS AU FONDS DE COMMERCE, Y COMPRIS LES LOGICIELS ET
TOUS DROITS DU CONSTITUANT AU TITRE DES LICENCES DE LOGICIELS, CONTRATS DE
MAINTENANCE ET CONTRATS D’ACCÈS AUX CODES SOURCES, QUI SONT LIÉS À SON ACTIVITÉ
;

 

(D)             LE DROIT AU BAIL, DANS LA MESURE OÙ IL EN EXISTE UN, DES LOCAUX
DANS LESQUELS LE FONDS DE COMMERCE EST EXPLOITÉ ;

 

(E)              LES LOGICIELS ET CONTRATS DE MAINTENANCE QUI SONT LIÉS À
L’ACTIVITÉ DU CONSTITUANT ; ET

 

(F)                TOUS LES AUTRES ACTIFS QUI POURRAIENT, À L’AVENIR, ÊTRE
INCORPORÉS DANS L’ASSIETTE DU NANTISSEMENT DU FONDS DE COMMERCE CONFORMÉMENT À
L’ARTICLE 6.4 DE LA CONVENTION.

 

3

--------------------------------------------------------------------------------


 


3.2.2                         IL EST ENTENDU QUE L’ASSIETTE DU PRÉSENT
NANTISSEMENT SERA AUTOMATIQUEMENT ET DANS LES LIMITES PRÉVUES PAR LA LOI,
ÉTENDUE EN OUTRE AUX ÉLÉMENTS SUIVANTS :


 

(A)              LE MOBILIER AINSI QUE LE MATÉRIEL ET L’OUTILLAGE VENANT À ÊTRE
CRÉÉ OU ACQUIS PAR LE CONSTITUANT, COMPRENANT NOTAMMENT LE MOBILIER OU MATÉRIEL
SUPPLÉMENTAIRE ACQUIS EN REMPLACEMENT OU À TITRE DE PERFECTIONNEMENT OU
D’AMÉLIORATION DU MOBILIER OU MATÉRIEL ACTUEL DU FONDS DE COMMERCE ;

 

(B)             LE CAS ÉCHÉANT, TOUTES INDEMNITÉS D’ASSURANCE, D’ÉVICTION OU
D’EXPROPRIATION OU TOUTES AUTRES INDEMNITÉS AU TITRE DE L’UN OU L’AUTRE DES
ÉLÉMENTS DU FONDS DE COMMERCE QUI SERAIENT VERSÉES AU CONSTITUANT ;

 

(C)              LE CAS ÉCHÉANT, LES DROITS AUX BAUX, AINSI QUE TOUTE
PROROGATION OU EXTENSION DE CES BAUX, RELATIFS AUX LOCAUX OÙ SERAIT EXERCÉE
L’ACTIVITÉ DU CONSTITUANT RELATIVEMENT AU FONDS DE COMMERCE OU À TOUTE
SUCCURSALE OU ÉTABLISSEMENT SECONDAIRE DU CONSTITUANT EXISTANT OU VENANT À ÊTRE
CRÉÉ ;

 

(D)             LE CAS ÉCHÉANT, LES NOMS COMMERCIAUX, MARQUES DE FABRIQUE ET DE
COMMERCE, DROITS D’AUTEUR, LOGOS, DESSINS ET MODÈLES INDUSTRIELS ET PLUS
GÉNÉRALEMENT TOUS LES DROITS DE PROPRIÉTÉ INDUSTRIELLE ET INTELLECTUELLE OU
AUTRE ACTIF INCORPOREL VENANT À ÊTRE CRÉÉS OU ACQUIS PAR LE CONSTITUANT AINSI
QUE TOUTES LICENCES OU SOUS LICENCES RELATIVES À L’UN DE CES ÉLÉMENTS
INCORPORELS ;

 

(E)              LE CAS ÉCHÉANT, LES BREVETS FRANÇAIS OU ÉTRANGERS AINSI QUE
TOUT PROCÉDÉ OU SAVOIR-FAIRE VENANT À ÊTRE CRÉÉS OU ACQUIS PAR LE CONSTITUANT
AINSI QUE TOUTES LICENCES OU SOUS LICENCES RELATIVES À L’UN DE CES ÉLÉMENTS
INCORPORELS ; ET

 

(F)                LE CAS ÉCHÉANT, TOUS LES ÉLÉMENTS SUSMENTIONNÉS TELS QUE
VENANT À ÊTRE DÉTENUS (À QUELQUE TITRE QUE CE SOIT) PAR LES ÉTABLISSEMENTS
SECONDAIRES DU CONSTITUANT QU’IL AURAIT ULTÉRIEUREMENT CRÉÉS.

 


4                       ENREGISTREMENT ET FRAIS


 


4.1             ENREGISTREMENT ET INSCRIPTIONS


 


4.1.1                         LA PRÉSENTE CONVENTION SERA ENREGISTRÉE PAR
L’AGENT ADMINISTRATIF AUPRÈS DES AUTORITÉS FISCALES COMPÉTENTES. L’AGENT
ADMINISTRATIF FERA EN OUTRE INSCRIRE LE PRÉSENT NANTISSEMENT DE FONDS DE
COMMERCE DANS LES QUINZE (15) JOURS SUIVANT LA DATE DE LA CONVENTION, AUPRÈS DU
GREFFE DU TRIBUNAL DE COMMERCE DE DREUX.


 


4.1.2                         A CET EFFET, TOUS POUVOIRS SONT DONNÉS AU PORTEUR
D’UN EXEMPLAIRE ORIGINAL DE LA CONVENTION.


 


4.2             FRAIS ET TAXES


 

Le Constituant s’engage à rembourser à l’Agent Administratif, à première demande
de celui-ci et sur présentation des justificatifs appropriés, tous les droits,
impôts, taxes ou pénalités, présents ou futurs de quelque nature que ce soit,
ainsi que tous les frais raisonnables (y compris les honoraires et débours
d’avocats) supportés dans le cadre de la négociation de la Convention, sa
préparation, sa signature, son enregistrement, son inscription, sa mise en œuvre
et les modifications dont elle pourra faire l’objet ou qui en seront la suite ou
la conséquence.

 


5                       DÉCLARATIONS ET GARANTIES


 


5.1               OUTRE LES DÉCLARATIONS ET GARANTIES DU CONSTITUANT EXPOSÉES
DANS LA GARANTIE, LE CONSTITUANT DÉCLARE ET GARANTIT AU BÉNÉFICIAIRE :


 


5.1.1                         QU’IL EST UNE SOCIÉTÉ RÉGULIÈREMENT CONSTITUÉE,
IMMATRICULÉE ET EXISTANT VALABLEMENT CONFORMÉMENT À LA LÉGISLATION ET À LA
RÉGLEMENTATION QUI LUI SONT APPLICABLES ET IL A LA CAPACITÉ

 

4

--------------------------------------------------------------------------------


 


D’ÊTRE PROPRIÉTAIRE DE SES BIENS ET AUTRES ACTIFS ET D’EXERCER SES ACTIVITÉS DE
LA MANIÈRE DONT IL LES EXERCE ACTUELLEMENT ET DONT IL ENVISAGE DE LES EXERCER
PAR LA SUITE ; QUE LA CONCLUSION ET L’EXÉCUTION DE LA CONVENTION ONT ÉTÉ DÛMENT
AUTORISÉES PAR SES ORGANES SOCIAUX COMPÉTENTS ;


 


5.1.2                         QU’IL A LA CAPACITÉ DE CONCLURE LA CONVENTION ET
D’EXÉCUTER LES OBLIGATIONS QUI EN RÉSULTENT, ET TOUTES LES DÉCISIONS REQUISES DE
SES ORGANES SOCIAUX ET DE SES ACTIONNAIRES ET TOUTES LES AUTRES MESURES
NÉCESSAIRES AFIN D’AUTORISER LA CONCLUSION ET L’EXÉCUTION DE LA CONVENTION, ONT
ÉTÉ PRISES ;


 


5.1.3                         QUE LA CONCLUSION ET L’EXÉCUTION DE LA CONVENTION
NE CONTREVIENNENT À AUCUNE STIPULATION DE SES STATUTS OU RÉSOLUTION DE SES
ORGANES SOCIAUX ;


 


5.1.4                         QUE LA CONCLUSION ET L’EXÉCUTION DE LA CONVENTION
NE CONTREVIENNENT À AUCUNE STIPULATION D’AUCUN CONTRAT OU ENGAGEMENT AUQUEL IL
EST PARTIE OU AUQUEL IL EST TENU, NI NE VIOLENT EN AUCUNE FAÇON LES LOIS OU
RÈGLEMENTS QUI LUI SONT APPLICABLES ;


 


5.1.5                         QUE LA CONCLUSION ET L’EXÉCUTION DE LA CONVENTION
NE NÉCESSITENT AUCUNE AUTORISATION, AVIS, LICENCE, ENREGISTREMENT OU APPROBATION
D’UNE OU AUPRÈS D’UNE AUTORITÉ PUBLIQUE QUELCONQUE, À L’EXCEPTION DE CE QUI EST
EXPRESSÉMENT PRÉVU AUX PRÉSENTES, ET QUE TOUTES LES AUTORISATIONS
GOUVERNEMENTALES OU ADMINISTRATIVES QU’IL DEVAIT OBTENIR AFIN DE POUVOIR
CONCLURE LA CONVENTION ET EXÉCUTER SES OBLIGATIONS AU TITRE DE CELLE-CI, ET AFIN
D’ASSURER LA VALIDITÉ ET L’OPPOSABILITÉ DES PRÉSENTES ONT ÉTÉ OBTENUES ET SONT
EN VIGUEUR ;


 


5.1.6                         QUE LA CONVENTION CONSTITUE DÈS SA SIGNATURE ET
DEMEURERA, UN ENGAGEMENT LICITE, VALABLE ET QUI LUI EST OPPOSABLE, CONFORMÉMENT
AUX TERMES DES PRÉSENTES ;


 


5.1.7                         QU’AUCUNE INSTANCE N’EST EN COURS OU, À LA
CONNAISSANCE DU CONSTITUANT, N’EST SUR LE POINT D’ÊTRE INTENTÉE POUR EMPÊCHER OU
INTERDIRE LA CONCLUSION OU L’EXÉCUTION DE LA CONVENTION OU QUI POURRAIT AVOIR UN
EFFET DÉFAVORABLE IMPORTANT SUR SON ACTIVITÉ, SON PATRIMOINE OU SA SITUATION
ÉCONOMIQUE ET FINANCIÈRE ;


 


5.1.8                         QU’IL A PARFAITE CONNAISSANCE DES DOCUMENTS
DONNANT LIEU AUX OBLIGATIONS GARANTIES, DONT IL RECONNAÎT AVOIR REÇU UNE COPIE
DANS LE CAS OÙ IL NE SERAIT PAS PARTIE, NOTAMMENT LA CONVENTION DE CRÉDIT ET LA
DOCUMENTATION DU CRÉDIT (TELLE QUE DÉFINIE DANS LA CONVENTION DE CRÉDIT ET
CORRESPONDANT AU TERME ANGLAIS « LOAN DOCUMENTS ») ;


 


5.1.9                         QU’AUCUNE AUTORISATION D’UN TIERS NE SERA
NÉCESSAIRE EN CAS DE VENTE DU FONDS DE COMMERCE À LA SUITE DE LA RÉALISATION DU
PRÉSENT NANTISSEMENT ;


 


5.1.10                   QU’IL EST PROPRIÉTAIRE DU FONDS DE COMMERCE, AINSI
QU’EN ATTESTENT LES EXTRAITS DE SON IMMATRICULATION AU REGISTRE DU COMMERCE ET
DES SOCIÉTÉS DE DREUX ;


 


5.1.11                   QU’IL A DONNÉ AU BÉNÉFICIAIRE TOUTES LES INFORMATIONS
REQUISES PAR CE DERNIER SUR L’ENSEMBLE DES ÉLÉMENTS NANTIS OU DEVANT ÊTRE NANTIS
AUX TERMES DE LA CONVENTION;


 


5.1.12                   QU’IL N’EST PROPRIÉTAIRE À CE JOUR D’AUCUN FONDS DE
COMMERCE HORMIS LE FONDS DE COMMERCE SUR LEQUEL PORTE LE PRÉSENT NANTISSEMENT ET
QU’IL EST, EN VERTU OU NON DE CONTRATS DE LICENCE, EFFECTIVEMENT ET VALABLEMENT
AUTORISÉ À UTILISER TOUS LES ACTIFS ET DROITS INCLUS DANS L’ASSIETTE DU
NANTISSEMENT ;


 


5.1.13                   QU’IL N’EST PROPRIÉTAIRE À CE JOUR D’AUCUN DROIT DE
PROPRIÉTÉ INTELLECTUELLE ;


 


5.1.14                   QU’IL N’EST TITULAIRE À CE JOUR, À UN QUELCONQUE TITRE
(ET NOTAMMENT EN VERTU D’UNE LICENCE), D’AUCUN DROIT DE PROPRIÉTÉ INTELLECTUELLE
AUTRES QUE CEUX COMPRIS DANS L’ASSIETTE DU PRÉSENT NANTISSEMENT ;


 


5.1.15                   QU’IL EST TITULAIRE DE TITRES VALABLES ET LICITES
D’OCCUPATION DES LOCAUX OÙ EST EXPLOITÉ LE FONDS DE COMMERCE ;

 

5

--------------------------------------------------------------------------------


 


5.1.16                   QU’AUCUNE LICENCE OU SOUS LICENCE PORTANT SUR UN
QUELCONQUE DROIT DE PROPRIÉTÉ INTELLECTUELLE OU NOM COMMERCIAL N’A, À CE JOUR,
ÉTÉ CONCÉDÉE PAR LE CONSTITUANT À DES TIERS ; ET


 


5.1.17                   QU’AUCUN DES ÉLÉMENTS DU FONDS DE COMMERCE DONT LE
CONSTITUANT EST PROPRIÉTAIRE N’A ÉTÉ OU NE DOIT ÊTRE PRÉALABLEMENT NANTI EN
FAVEUR DE BANQUES TIERCES AU TITRE DES ARTICLES L525-1 ET SUIVANTS DU CODE DE
COMMERCE.


 


5.2               LES DÉCLARATIONS ET GARANTIES DU CONSTITUANT MENTIONNÉES À
L’ARTICLE 5.1 DES PRÉSENTES SURVIVRONT À LA SIGNATURE DE LA CONVENTION ET SERONT
RÉPUTÉES ÊTRE RÉITÉRÉES PAR LE CONSTITUANT COMME ÉTANT SINCÈRES ET EXACTES À
CHAQUE DATE À LAQUELLE LES DÉCLARATIONS ET GARANTIES MENTIONNÉES DANS LA
CONVENTION DE CRÉDITS SERONT RÉITÉRÉES.


 


6                       ENGAGEMENTS DU CONSTITUANT


 

Le Constituant s’engage par les présentes dans les termes suivants :

 


6.1             PROTECTION DU FONDS DE COMMERCE


 

Le Constituant veillera à la préservation et à la conservation du Fonds de
Commerce, maintiendra (sous réserve de l’usure normale) les éléments composant
le Fonds de Commerce en état normal de fonctionnement et en activité,
s’abstiendra de tout acte pouvant diminuer de manière significative la valeur du
Fonds de Commerce autre que tout acte de disposition d’un élément du Fonds de
Commerce dans le cours normal des affaires et s’engage à notifier promptement à
l’Agent Administratif toute circonstance ou tout événement susceptible
d’affecter de manière significative et défavorable (i) la valeur du Fonds de
Commerce, (ii) la capacité du Constituant d’utiliser le Fonds de Commerce, ou
(iii) l’exercice par le Constituant de ses droits et ses recours concernant le
Fonds de Commerce aussi bien immédiats que futurs.

 


6.2             NOTIFICATION DE NANTISSEMENT ENVISAGÉ


 


LE CONSTITUANT S’ENGAGE À NOTIFIER À L’AGENT ADMINISTRATIF TOUTE INFORMATION
DONT IL AURAIT CONNAISSANCE ET SELON LAQUELLE UN TIERS QUELCONQUE ENVISAGERAIT
OU SERAIT SUR LE POINT DE PRENDRE OU DE SE VOIR CONSENTIR UN PRIVILÈGE OU UNE
SÛRETÉ SUR L’UN QUELCONQUE DES ÉLÉMENTS INCLUS DANS L’ASSIETTE DU NANTISSEMENT
DU FONDS DE COMMERCE, OU DEVANT S’Y AJOUTER EN VERTU DU PRÉSENT ARTICLE 6.


 


6.3             NÉCESSITÉ DE L’ACCORD ÉCRIT DE L’AGENT ADMINISTRATIF


 

Le Constituant devra obtenir l’accord exprès et écrit de l’Agent Administratif,
agissant au nom et pour le compte du Bénéficiaire, préalablement à
l’accomplissement de toute action, à la signature de tout accord ou contrat, ou
à l’acceptation de tout engagement qui aurait pour effet de diminuer de manière
significative la valeur du Fonds de Commerce. En particulier, le Constituant ne
pourra, sans l’accord préalable et écrit de l’Agent Administratif :

 


6.3.1                         MODIFIER OU LAISSER MODIFIER LA STRUCTURE
JURIDIQUE OU ÉCONOMIQUE DE L’ENTREPRISE EXPLOITANT LE FONDS DE COMMERCE ;


 


6.3.2                         ALIÉNER DE QUELQUE FAÇON QUE CE SOIT LE FONDS DE
COMMERCE OU L’UN QUELCONQUE DE SES ÉLÉMENTS, EXCEPTION FAITE DES OPÉRATIONS DE
GESTION COURANTES ET DES OPÉRATIONS DE REMPLACEMENT ;


 


6.3.3                         S’ENGAGER DANS TOUTE OPÉRATION N’ENTRANT PAS DANS
SON OBJET SOCIAL OU N’ENTRANT PAS DANS LE CADRE HABITUEL DE SON EXPLOITATION ;
OU


 


6.3.4                         DONNER LE FONDS DE COMMERCE EN LOCATION-GÉRANCE OU
GREVER OU LAISSER GREVER LE FONDS DE COMMERCE PAR TOUTE CHARGE OU SÛRETÉ, MÊME
D’UN RANG SECONDAIRE PAR RAPPORT AU PRÉSENT NANTISSEMENT.

 

6

--------------------------------------------------------------------------------


 


6.4             NOUVEAU FONDS DE COMMERCE


 

Si dans l’avenir, le Constituant devenait propriétaire de nouveaux fonds de
commerce (que ce soit par acquisition, création, apport ou tout autre moyen)
avant le paiement complet des Obligations Garanties, il devra immédiatement en
informer l’Agent Administratif. En outre, le Constituant s’engage, à la demande
de l’Agent Administratif, agissant au nom et pour le compte du Bénéficiaire, à
affecter promptement en nantissement tout nouveau fonds de commerce dont il
deviendrait propriétaire au profit du Bénéficiaire dans des conditions
identiques à celles stipulées dans la Convention.

 


6.5             RENOUVELLEMENT DES ENREGISTREMENTS ET INSCRIPTIONS - NOUVELLES
INSCRIPTIONS


 


6.5.1                         LE CONSTITUANT AUTORISE DÈS À PRÉSENT L’AGENT
ADMINISTRATIF, AGISSANT AU NOM ET POUR LE COMPTE DU BÉNÉFICIAIRE, À RENOUVELER
AUX FRAIS DU CONSTITUANT L’INSCRIPTION DU PRÉSENT NANTISSEMENT (Y COMPRIS AU
TITRE DE TOUS AVENANTS), POUR UNE NOUVELLE PÉRIODE LÉGALE DE PROTECTION, DONT LA
DURÉE SERA ÉGALE À LA DURÉE MAXIMALE PERMISE PAR LA LOI, ET CE À L’EXPIRATION DE
CHAQUE PÉRIODE CORRESPONDANT À LA PÉRIODE LÉGALE DE VALIDITÉ DU NANTISSEMENT
CONSTITUÉ EN VERTU DE LA CONVENTION ET CE AUSSI LONGTEMPS QU’UN MONTANT
QUELCONQUE RESTERA DÛ ET EXIGIBLE AU TITRE DES OBLIGATIONS GARANTIES.


 


6.5.2                         EN CE QUI CONCERNE LES NOUVEAUX DROITS DE
PROPRIÉTÉ INTELLECTUELLE OU INDUSTRIELLE CRÉÉS OU ACQUIS PAR LE CONSTITUANT
APRÈS LA DATE DES PRÉSENTES QUI SONT COMPRIS DE PLEIN DROIT DANS L’ASSIETTE DU
NANTISSEMENT, CONSTITUÉ EN VERTU DE L’ARTICLE 3 DES PRÉSENTES, Y COMPRIS, LA
TOTALITÉ DES MARQUES, LOGOS, DROITS DE PROPRIÉTÉ INTELLECTUELLE, DESSINS ET
MODÈLES INDUSTRIELS, BREVETS DE DROIT FRANÇAIS OU DE DROITS ÉTRANGERS AINSI QUE
DES PROCÉDÉS OU SAVOIR-FAIRE ET PLUS GÉNÉRALEMENT, TOUS LES DROITS DE PROPRIÉTÉ
INDUSTRIELLE, LITTÉRAIRE OU ARTISTIQUE AINSI QUE TOUS LES NOMS COMMERCIAUX,
AINSI QUE TOUTES LES LICENCES OU SOUS LICENCES RELATIVES À L’UN DE CES ÉLÉMENTS
INCORPORELS QUI SERAIENT ACCORDÉES PAR LE CONSTITUANT À DES TIERS, Y COMPRIS LES
LOGICIELS, TOUS NOUVEAUX DROITS DU CONSTITUANT AU TITRE DE LICENCES DE
LOGICIELS, LES CONTRATS DE MAINTENANCE ET CONTRATS D’ACCÈS AUX CODES SOURCES,
QUI SONT OU SERONT LIÉS À SON ACTIVITÉ, LE CONSTITUANT AUTORISE D’ORES ET DÉJÀ
L’AGENT ADMINISTRATIF, AGISSANT AU NOM ET POUR LE COMPTE DU BÉNÉFICIAIRE, À
ENREGISTRER IMMÉDIATEMENT, AUX FRAIS DU CONSTITUANT, AUPRÈS DE L’INSTITUT
NATIONAL DE LA PROPRIÉTÉ INDUSTRIELLE LE NANTISSEMENT PORTANT SUR LES NOUVEAUX
DROITS ACQUIS PAR LE CONSTITUANT.


 


6.6             AUTRES ENGAGEMENTS


 


6.6.1                         LE CONSTITUANT S’ENGAGE PAR LA CONVENTION À
INFORMER SANS DÉLAI L’AGENT ADMINISTRATIF DE TOUT SINISTRE AFFECTANT DE MANIÈRE
SIGNIFICATIVE LE FONDS DE COMMERCE OU L’UN DE SES ÉLÉMENTS ET À PRENDRE À SES
FRAIS, TOUTE MESURE ET À SIGNER TOUT DOCUMENT OU ACTE QUI POURRA ÊTRE
RAISONNABLEMENT REQUIS PAR L’AGENT ADMINISTRATIF, AGISSANT AU NOM ET POUR LE
COMPTE DU BÉNÉFICIAIRE, À TOUT MOMENT EN VUE D’ÉTABLIR LA PREUVE, D’ASSURER
L’EFFICACITÉ, DE PRÉSERVER OU DE PROCÉDER À LA RÉALISATION DU NANTISSEMENT
CONSTITUÉ AU PROFIT DU BÉNÉFICIAIRE.


 


6.6.2                         EN OUTRE, LE CONSTITUANT S’ENGAGE EXPRESSÉMENT À
INFORMER L’AGENT ADMINISTRATIF DE LA CRÉATION OU DE L’ACQUISITION DE TOUTE
SUCCURSALE OU ÉTABLISSEMENT SECONDAIRE DANS LESQUELS LE CONSTITUANT EXPLOITERAIT
TOUT OU PARTIE DE SON FONDS DE COMMERCE OU TOUT NOUVEAU FONDS DE COMMERCE, ET CE
DANS LES CINQ (5) JOURS OUVRABLES SUIVANT L’INSCRIPTION D’UN TEL ÉTABLISSEMENT
SECONDAIRE OU D’UNE TELLE SUCCURSALE AUPRÈS DU REGISTRE DU COMMERCE ET DES
SOCIÉTÉS COMPÉTENT, AFIN DE PERMETTRE À L’AGENT ADMINISTRATIF, AGISSANT AU NOM
ET POUR LE COMPTE DU BÉNÉFICIAIRE, D’EFFECTUER TOUTE INSCRIPTION NOUVELLE OU
COMPLÉMENTAIRE QUI SERAIT NÉCESSAIRE À LA CONSTITUTION, À L’EXTENSION OU À LA
PRÉSERVATION DU NANTISSEMENT.


 


7                       ASSURANCES


 

Le Constituant s’engage à assurer ou à faire assurer dès ce jour et à maintenir
constamment et adéquatement assurés tant que la Convention sera en vigueur, le
matériel, le mobilier, l’outillage et les agencements et autres biens assurables
du Fonds de Commerce contre tous les risques normalement assurés par les
sociétés commerciales ayant le même type d’activités que le Constituant, et
notamment, sans que cette liste soit limitative, les risques d’incendie,
explosion, foudre, bris et dégâts des eaux, perte, destruction, émeute, troubles
sociaux, actes de terrorisme et vol. Ces assurances devront être souscrites par
le Constituant auprès d’une ou

 

7

--------------------------------------------------------------------------------


 

des compagnies d’assurance notoirement solvable(s) ou agréée(s) par l’Agent
Administratif. Le Constituant s’engage à renouveler ces assurances à chaque
échéance jusqu’au paiement complet des Obligations Garanties et à justifier de
ces assurances à l’Agent Administratif à tout moment sur simple demande de
celui-ci. Le Constituant reconnaît expressément qu’en cas de réalisation du
présent nantissement, les indemnités d’assurance qui seraient allouées au
Constituant en cas de sinistre seront payées à l’Agent Administratif, agissant
au nom et pour le compte du Bénéficiaire, à concurrence du montant des
indemnités versées (et pour un maximum égal aux Obligations Garanties), au titre
de l’article L. 121-13 du Code des Assurances. A cette fin, l’Agent
Administratif adressera une notification aux compagnies d’assurance pertinentes.
Il est convenu que toute somme reçue par l’Agent Administratif, agissant au nom
et pour le compte du Bénéficiaire, au titre du présent paragraphe viendra de
plein droit en paiement des sommes dues au titre des Obligations Garanties.

 


8                       DURÉE


 


8.1               LES DÉCLARATIONS, GARANTIES ET ENGAGEMENTS CI-DESSUS EXPOSÉS
ENGAGERONT LE CONSTITUANT, LA CONVENTION RESTERA EN VIGUEUR ET LE BÉNÉFICIAIRE
POURRA EXERCER TOUT DROIT OU PRIVILÈGE SUITE AU NANTISSEMENT CONSENTI AUX TERMES
DES PRÉSENTES AUSSI LONGTEMPS QU’UN MONTANT QUELCONQUE RESTERA DÛ AU TITRE DES
OBLIGATIONS GARANTIES.


 


8.2               L’AGENT ADMINISTRATIF, AGISSANT AU NOM ET POUR LE COMPTE DU
BÉNÉFICIAIRE, ACCEPTE PAR CONSÉQUENT DE DONNER MAINLEVÉE DU PRÉSENT
NANTISSEMENT, AUX FRAIS DU CONSTITUANT, DÈS LORS QU’IL CONSTATE (I) QUE LES
OBLIGATIONS GARANTIES ONT ÉTÉ INTÉGRALEMENT REMBOURSÉES ET (II) QU’AUCUN PRÊT OU
OUVERTURE DE CRÉDIT NE SERA DISPONIBLE POUR LES EMPRUNTEURS AU TITRE DE LA
CONVENTION DE CRÉDIT.


 


9                       RÉALISATION DU NANTISSEMENT


 

En cas de défaillance du Constituant au titre des Obligations Garanties
(ci-après un « Cas de Réalisation »), l’Agent Administratif, agissant au nom et
pour le compte du Bénéficiaire, pourra :

 


9.1               EN CE QUI CONCERNE LE NANTISSEMENT CONSTITUÉ EN VERTU DE LA
CONVENTION, EXERCER IMMÉDIATEMENT L’ENSEMBLE DES DROITS ET PRIVILÈGES ET ENGAGER
TOUTE ACTION RÉSERVÉS PAR LA LOI AU CRÉANCIER GAGISTE, ET NOTAMMENT, POURSUIVRE
LA RÉALISATION DU NANTISSEMENT, CONFORMÉMENT AUX TERMES DES ARTICLES L141-5 ET
SUIVANTS ET DE L’ARTICLE L521-3 DU CODE DE COMMERCE (OU DE TOUTE AUTRE
DISPOSITION LÉGALE ALORS EN VIGUEUR) ; ET


 


9.2               EN CE QUI CONCERNE LES CONTRATS ET LICENCES COMPRIS DANS
L’ASSIETTE DU NANTISSEMENT DE FONDS DE COMMERCE ET DONT LA CESSION REQUIERT LE
CONSENTEMENT DU COCONTRACTANT OU DU CONCÉDANT, DEMANDER, SANS L’ACCORD PRÉALABLE
DU CONSTITUANT, LE CONSENTEMENT DUDIT COCONTRACTANT OU CONCÉDANT EN VUE DE
PERMETTRE LE TRANSFERT DES CONTRATS ET LICENCES CONCERNÉS À TOUTE PERSONNE QUI
DEVIENDRAIT OU SERAIT SUSCEPTIBLE DE DEVENIR PROPRIÉTAIRE DU FONDS DE COMMERCE
CONSÉCUTIVEMENT À LA RÉALISATION DU NANTISSEMENT.


 

ETANT ENTENDU, DANS TOUS LES CAS, QUE le Constituant s’engage d’ores et déjà par
les présentes, à effectuer toutes les diligences raisonnables, promptement après
la réalisation du Nantissement, afin d’obtenir le consentement d’un tel
cocontractant ou concédant en vue d’une cession visée ci-dessus, sans que le
Constituant puisse être tenu responsable en cas de refus d’un cocontractant ou
concédant de consentir la cession visée ci-dessus ; et

 

ETANT EGALEMENT ENTENDU QUE le Constituant s’engage à effectuer toutes les
diligences raisonnables pour inclure, dans les contrats et licences portant sur
des droits futurs ou supplémentaires, des stipulations autorisant le transfert
desdits contrats et licences en cas de réalisation du Nantissement, sans que le
Constituant puisse être tenu responsable en cas de refus d’un cocontractant ou
concédant de consentir la cession visée ci-dessus.

 

8

--------------------------------------------------------------------------------


 


10                NOTIFICATIONS


 

Toutes les notifications ou communications effectuées en application de la
Convention seront réalisées conformément aux stipulations de l’article 5.15 de
la Garantie.

 


11                DISPOSITIONS GÉNÉRALES


 


11.1         LA PRÉSENTE CONVENTION N’AFFECTE ET NE POURRA AFFECTER EN AUCUNE
MANIÈRE LA NATURE ET L’ÉTENDUE DE TOUS ENGAGEMENTS ET DE TOUTES SÛRETÉS ET
GARANTIES RELATIFS AUX OBLIGATIONS GARANTIES QUI ONT PU OU POURRONT ÊTRE
CONTRACTÉS OU FOURNIS, SOIT PAR LE CONSTITUANT, SOIT PAR TOUT TIERS, AUXQUELS
ELLE S’AJOUTE.


 


11.2         LA CONVENTION EST IRRÉVOCABLE ET S’APPLIQUERA DE PLEIN DROIT
NONOBSTANT :


 


11.2.1                   TOUT RENOUVELLEMENT, EXTENSION OU PROROGATION DE LA
CONVENTION DE CRÉDIT ET/OU DE LA GARANTIE DONNANT LIEU AUX OBLIGATIONS
GARANTIES ;


 


11.2.2                   TOUTE NOVATION OU AUTRE MODIFICATION DE LA CONVENTION
DE CRÉDIT ET/OU DE LA GARANTIE DONNANT LIEU AUX OBLIGATIONS GARANTIES ; ET


 


11.2.3                   TOUTE NULLITÉ, IRRÉGULARITÉ, INOPPOSABILITÉ OU ABSENCE
DE CARACTÈRE EXÉCUTOIRE DE TOUT OU PARTIE DE LA CONVENTION DE CRÉDIT ET/OU DE LA
GARANTIE DONNANT LIEU AUX OBLIGATIONS GARANTIES ET/OU DE TOUTE AUTRE SÛRETÉ OU
DOCUMENT MENTIONNÉ DANS OU AFFÉRENT À LA CONVENTION DE CRÉDIT ET À SES ANNEXES,
NOTAMMENT EN GARANTIE DE TOUTE OBLIGATION DE RESTITUTION À LA CHARGE DU
CONSTITUANT.


 


11.3         LE PRÉSENT NANTISSEMENT NE POURRA ÊTRE ÉTEINT OU DONNER LIEU À
MAINLEVÉE, PARTIELLEMENT OU TOTALEMENT À RAISON D’UN QUELCONQUE PAIEMENT PARTIEL
ENTRE LES MAINS DU BÉNÉFICIAIRE AU TITRE DES OBLIGATIONS GARANTIES.


 


11.4         TOUS LES DROITS CONFÉRÉS AU BÉNÉFICIAIRE PAR LA CONVENTION OU PAR
TOUT AUTRE DOCUMENT DÉLIVRÉ EN EXÉCUTION OU À L’OCCASION DE LA CONVENTION, AINSI
QUE LES DROITS, ENGAGEMENTS OU AUTRES SÛRETÉS DU BÉNÉFICIAIRE CONSENTIS PAR LE
CONSTITUANT OU DÉCOULANT DE LA LOI, SONT CUMULATIFS ET POURRONT ÊTRE EXERCÉS À
TOUT MOMENT. LE BÉNÉFICIAIRE POURRA EXERCER SES DROITS AU TITRE DE LA CONVENTION
QUAND BIEN MÊME SES AUTRES DROITS, ENGAGEMENTS OU SÛRETÉS EN GARANTIE DES
OBLIGATIONS GARANTIES N’AURAIENT PAS ÉTÉ EXERCÉS.


 


11.5         SOUS RÉSERVE DES RÈGLES RELATIVES À LA PRESCRIPTION, LE FAIT POUR
LE BÉNÉFICIAIRE ET/OU L’AGENT ADMINISTRATIF, AGISSANT AU NOM ET POUR LE COMPTE
DU BÉNÉFICIAIRE, DE NE PAS EXERCER UN DROIT OU DE L’EXERCER TARDIVEMENT NE
SAURAIT CONSTITUER UNE RENONCIATION À CE DROIT, ET L’EXERCICE D’UN SEUL DROIT OU
SON EXERCICE PARTIEL N’EMPÊCHERA PAS LE BÉNÉFICIAIRE DE L’EXERCER À NOUVEAU DANS
L’AVENIR OU D’EXERCER TOUT AUTRE DROIT. AUCUN OCTROI D’UN DÉLAI SUPPLÉMENTAIRE
AU CONSTITUANT PAR L’UN QUELCONQUE DES BÉNÉFICIAIRES NE CONSTITUERA UNE
RENONCIATION PAR LE BÉNÉFICIAIRE DE L’EXERCICE DE TOUT DROIT OU FACULTÉ AUQUEL
LE BÉNÉFICIAIRE À DROIT AU TITRE DE LA CONVENTION. LE BÉNÉFICIAIRE N’ASSUME
AUCUNE RESPONSABILITÉ ENVERS LE CONSTITUANT À RAISON DE L’EXERCICE TARDIF OU DU
NON-EXERCICE DES DROITS ET PRÉROGATIVES CONFÉRÉS PAR LA CONVENTION.


 


11.6         DANS L’HYPOTHÈSE OÙ UNE STIPULATION DE LA CONVENTION SERAIT OU
DEVIENDRAIT ILLÉGALE, NULLE OU INOPPOSABLE, UNE TELLE ILLICÉITÉ, NULLITÉ OU
INOPPOSABILITÉ NE PORTERA PAS ATTEINTE À LA LICÉITÉ, À LA VALIDITÉ OU À
L’OPPOSABILITÉ DES AUTRES STIPULATIONS DES PRÉSENTES. LES PARTIES CONVIENNENT
NÉANMOINS QUE DANS UNE TELLE HYPOTHÈSE, ELLES NÉGOCIERONT DE BONNE FOI AFIN DE
REMPLACER LA STIPULATION CONCERNÉE PAR UNE NOUVELLE STIPULATION VALABLE,
OPPOSABLE ET CONFORME À L’INTENTION INITIALE DES PARTIES.


 


12                SUCCESSEURS ET AYANTS-DROIT


 


12.1         TOUS LES DROITS ET OBLIGATIONS DU BÉNÉFICIAIRE RÉSULTANT DE LA
CONVENTION PROFITERONT À SES SUCCESSEURS, CESSIONNAIRES ET AYANTS-DROIT AINSI
QU’AUX ÉVENTUELS SUCCESSEURS, CESSIONNAIRES ET AYANTS-DROIT DE CES DERNIERS, ET
TOUTES LES MODALITÉS, PROMESSES, ENGAGEMENTS, DÉCLARATIONS ET

 

9

--------------------------------------------------------------------------------


 

garanties au titre des présentes lieront le Constituant et ses successeurs,
cessionnaires et ayants-droit ainsi que les éventuels successeurs, cessionnaires
et ayants-droit de ces derniers.


12.2         LE CONSTITUANT RECONNAÎT QUE LE BÉNÉFICIAIRE A, EN APPLICATION DES
STIPULATIONS DE LA CONVENTION DE CRÉDIT, LA FACULTÉ DE CÉDER TOUT OU PARTIE DE
SES DROITS AU TITRE DE LA CONVENTION DE CRÉDIT ET CONVIENT QUE LES STIPULATIONS
DE LA CONVENTION AINSI QUE LE NANTISSEMENT ENVISAGÉ DANS LA CONVENTION
BÉNÉFICIERONT À TOUT CESSIONNAIRE DU BÉNÉFICIAIRE.


 


12.3         LE CONSTITUANT NE POURRA CÉDER OU TRANSFÉRER TOUT OU PARTIE DE SES
DROITS OU OBLIGATIONS AU TITRE DE LA CONVENTION.


 


12.4         LA SÛRETÉ CONSTITUÉE EN VERTU DES PRÉSENTES NE SERA PAS AFFECTÉE
PAR UNE MODIFICATION, UN AVENANT, UN AJOUT OU UNE CESSION AFFÉRENT À LA
CONVENTION DE CRÉDIT ET/OU LA GARANTIE. LE CONSTITUANT S’ENGAGE À SIGNER TOUT
DOCUMENT PERMETTANT À TOUT AYANT-DROIT DU BÉNÉFICIAIRE DE BÉNÉFICIER DES DROITS
DU BÉNÉFICIAIRE AU TITRE DES PRÉSENTES.


 


12.5         EN CAS DE CHANGEMENT D’AGENT ADMINISTRATIF AUX TERMES DE L’ARTICLE
15.9 DE LA CONVENTION DE CRÉDIT, LE NOUVEL AGENT ADMINISTRATIF BÉNÉFICIERA DE LA
PRÉSENTE CONVENTION ET DU NANTISSEMENT CONSTITUÉ AUX TERMES DE LADITE
CONVENTION, SANS QUE CECI EMPORTE NOVATION. LE CONSTITUANT, SUR SIMPLE DEMANDE
DE L’AGENT ADMINISTRATIF, S’ENGAGE À PRENDRE TOUTE MESURE ET SIGNER TOUT
DOCUMENT AUX FINS D’ÉTABLIR LES DROITS DU NOUVEL AGENT ADMINISTRATIF.


 


13                LOI APPLICABLE ET ATTRIBUTION DE JURIDICTION


 


13.1         LA CONVENTION SERA RÉGIE, POUR SA VALIDITÉ, SON INTERPRÉTATION ET
SON EXÉCUTION, PAR LE DROIT FRANÇAIS.


 


13.2         LES PARTIES CONVIENNENT IRRÉVOCABLEMENT PAR LES PRÉSENTES QUE TOUT
LITIGE OU TOUTE AUTRE PROCÉDURE CONCERNANT LA CONVENTION OU TOUS DOCUMENTS OU
ACTES Y AFFÉRENTS, SERA DE LA COMPÉTENCE DU TRIBUNAL DE COMMERCE DE PARIS OU
D’UNE JURIDICTION COMPÉTENTE RELEVANT DE L’ETAT DE CALIFORNIE, SANS PRÉJUDICE DE
LA FACULTÉ POUR LE BÉNÉFICIAIRE DE SAISIR TOUTE AUTRE JURIDICTION COMPÉTENTE DE
SON CHOIX.


 

Les signatures des Parties figurent en dernière page des présentes.

 

10

--------------------------------------------------------------------------------


 

Annexe 1
Les Prêteurs

 

GVEC Resource IV Inc.

Walkers (BVI) Limited

Walkers Chambers

PO Box 92

Road Town

Tortola, Iles Vierges Britanniques

 

11

--------------------------------------------------------------------------------


 

PAGE DE SIGNATURE

 

État de Californie (États-Unis d’Amérique), le 30 Novembre, en cinq (5)
exemplaires originaux

 

CXR ANDERSON JACOBSON SAS

Constituant

 

 

 

Par :

Carmine Thomas Oliva

 

)

Qualité :

President

 

)  /s/ Carmine Thomas Oliva

 

 

GVEC RESOURCE IV INC.

 

Agent Administratif

 

 

 

Par :

Robert J. Anderson

 

)

Qualité :

Authorized Signatory

 

)  /s/ Robert J. Anderson

 

Par :

Peter Paul Mendel

 

)

Qualité :

Authorized Signatory

 

)  /s/ Peter Paul Mendel

 

 

LES BENEFICIAIRES

Représentés par l’Agent Administratif

 

 

Par :

Robert J. Anderson

 

)

Qualité :

Authorized Signatory

 

)  /s/ Robert J. Anderso

 

Par :

Peter Paul Mendel

 

)

Qualité :

Authorized Signatory

 

)  /s/ Peter Paul Mendel

 

12

--------------------------------------------------------------------------------